Citation Nr: 0612554	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder to include injury residuals, degenerative disc 
disease, and osteoarthritis.

2.  Entitlement to a disability evaluation in excess of 60 
percent for the veteran's chronic low back syndrome.

3.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) clavicular fracture residuals, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability evaluation for the 
veteran's chronic allergic rhinitis, currently evaluated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, a September 
1997 RO rating decision declined to reopen a claim of 
entitlement to service connection for a cervical spine 
disability, and denied a rating in excess of 20 percent for 
service connected chronic low back syndrome.  A December 2000 
RO rating decision increased the disability evaluation for 
chronic low back syndrome to 40 percent effective April 12, 
1999, and denied an evaluation in excess of 20 percent for 
service connected left (minor) clavicular fracture residuals.  
The case was before the Board in March 2003 at which time the 
Board conducted additional development of the claims pursuant 
to its authority under 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) allowing 
Board review of evidence not initially considered by the RO 
without obtaining a waiver of review from the claimant.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In December 2003, the Board remanded the issue of an 
increased disability evaluation for chronic rhinitis in order 
to ensure compliance with the DAV decision.  The Board 
addressed the remaining issues on appeal in an April 2004 
remand to the RO.  In a decision dated March 2005, the RO 
increased the disability evaluation for low back syndrome to 
60 percent disabling effective to the date of claim, and 
increased the disability evaluation for chronic allergic 
rhinitis to 30 percent disabling effective to the date of 
claim.  The veteran had previously been denied in a final 
decision service connection for cervical spine disability on 
a secondary basis, but not on a direct basis.  The Board has 
rephrased the issues accordingly.

By letter dated March 2006, the Board informed the veteran 
that his representative of record, Attorney Richard A. 
LaPointe, had retired from practice and that he had the right 
to seek new representation.  In April 2006, the Board 
received notice from the veteran that he elected to proceed 
with his appeal pro se.

The Board notes that the veteran appears to relate symptoms 
of respiratory disease and larynx stenosis to his service 
connected allergic rhinitis.  These issues are referred to 
the RO for appropriate action.

The issue of entitlement to an increased rating for left 
shoulder disability is addressed in the REMAND portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A chronic cervical spine disorder, to include 
degenerative joint and disc disease, was not manifested 
during active service or for many years thereafter and is not 
shown to be causally related to any event in service.

2.  The veteran's thoracolumbar spine disability is 
manifested by severe limitation of motion with bilateral 
lower extremity neurologic symptoms involving sensory loss, 
trace ankle jerks, and difficulty with foot flexion that is 
analogous to moderate, incomplete paralysis of the sciatic 
nerve.

3.  The veteran is in receipt of the maximum 30 percent 
rating for allergic rhinitis and there is no evidence of an 
unusual or exceptional disability picture with respect to 
this disability.

CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder to include injury 
residuals, degenerative disc disease, and osteoarthritis was 
not incurred in or aggravated by active service and 
osteoarthritis may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

2.  The criteria for a rating in excess of 60 percent for 
thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Codes 5292, 5293 
(1995-2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2005).

3.  An evaluation in excess of 30 percent for allergic 
rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6522 
(2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for cervical spine 
disability and an increased rating for his service connected 
thoracolumbar spine and allergic rhinitis disabilities.  The 
Board has reviewed all the evidence in the veteran's claims 
folder that consists of two volumes.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

I.  Service connection - cervical spine

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110, 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Specified 
diseases such as arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2005).

The veteran claims that his current cervical spine disability 
is causally related to event(s) during active service.  He 
relates incurring an injury to the neck following a 20-25 
foot fall from a telephone pole, while stationed in Korea, in 
approximately September 1953.  See VA examination report 
dated May 1979 and April 1982; Veteran's VA Form 21-4138 
received June 1982 and March 1994.  He claims to have been 
hospitalized for approximately three weeks, while in Korea, 
due to pain, swelling, and redness of the neck area.  See VA 
Form 21-4138 received March 1994.  But see VA examination 
report dated May 1979 (denying hospitalization or treatment 
after pole falling injury).

Alternatively, he alleges the onset of neck pain following 
traumatic injury to the upper extremity and head following an 
in-service ice-skating incident it 1957.  See VA Form 21-526 
received May 1962, VA clinic record dated April 1980; VA 
examination reports dated July 1980 and August 1981; 
Veteran's written statement received March 1981; and 
transcript of personal hearing in July 1981.  He indicates 
having been hospitalized for approximately nine weeks at Fort 
Benning, Georgia.  See Veteran's written statement received 
March 1981.  Alternatively, he alleges to having received 
three months of hospitalization treatment at Ft. Benning.  
See VA examination report dated May 1979.

The veteran's service medical records make no reference to 
cervical spine complaints, injuries, or abnormalities.  He 
did have an ice skating fall in April 1957 wherein he 
underwent surgery at Fort Benning for an acromioclavicular 
separation, but no complaint or treatment for cervical spine 
symptoms is shown.  His clinic records only reflect his 
report of "immediate severe left shoulder pain" following 
the injury.  A special orthopedic evaluation, dated June 
1957, reflected no indication of cervical spine disability 
associated with the February 1957 left shoulder injury.  His 
report of medical history on June 21, 1957 did not reflect 
report of cervical spine complaint, and noted no other 
significant medical history other than an appendectomy and 
the dislocated left shoulder.  In a written statement dated 
June 1994, Martin Army Community Hospital, Fort Benning, 
Georgia, indicated that it had no records pertaining to the 
veteran.

Post-service, a March 1962 hospital summary from St. Peter's 
Hospital first reflected the veteran's complaint of left-
sided neck pain and headaches.  At that time, he was 
diagnosed with myositis of the back muscles.  He reported 
symptoms of left-sided neck pain, stiffness, and numbness 
during a VA examination in July 1962 with diagnoses of 
recurrent left shoulder dislocation and lumbosacral strain 
provided.  At a January 1980 VA examination for compensation 
purposes, his symptoms of neck aching and stiffness were 
assessed as mild to moderate cervical spine osteoarthritis.  
An x-ray examination demonstrated mild degenerative changes 
of the cervical spine, straightening of lordosis, and slight 
narrowing of the intervertebral disc spaces between C4-C5, 
and C5-C6.

At a July 1980 VA examination for compensation purposes, the 
veteran presented a history of neck pain since October 1957.  
The veteran was diagnosed with cervical spine osteoarthritis.  
The VA doctor commented that while it was quite possible for 
clavicular and shoulder injury residual pain to radiate to 
the neck, he did "not believe that the cervical 
osteoarthritis is connected to his service-connected 
injuries."  VA clinical documentation dated in October 1980 
states that the veteran presented an approximately two-year 
history of chronic neck pain.  An impression of left 
acromioclavicular arthritis with a functional overlay was 
advanced.

A December 1981 physical evaluation from Dr. Foster conveys 
that the veteran reported a history of being diagnosed with 
cervical spine arthritis since 1957, being told he had a 
ruptured cervical disc and having to wear a cervical collar 
for three months.

A March 1994 written statement from Dr. Knowles conveys that 
he was treating the veteran for "cervical injury which 
occurred in September 1953 while serving in Korea (U.S. 
Army)."  His cervical spine x-rays were interpreted as 
showing severe degeneration of the C4-6 with disc disease and 
stenosis.  There was no evidence of bony fracture, 
dislocation or subluxation of the cervical spine, but the 
possibility of an acute disc or soft tissue injury could not 
be confirmed or ruled out.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal. The veteran's 
service medical records are devoid of any reference to neck 
or cervical spine trauma, complaints, or abnormalities.  The 
first clinical documentation of the claimed disorder is the 
report of left-sided neck pain in 1962 and the first clinical 
diagnosis was recorded in the January 1980 VA examination for 
compensation purposes which advanced a diagnosis of cervical 
spine osteoarthritis.  There is no competent evidence of 
record that any current disability of the cervical spine 
related to an event, or events, during active service.

The veteran himself has provided an unreliable and 
contradictory account of in-service cervical spine injury and 
symptoms.  As reflected above, he has alternatively related 
the onset of chronic symptoms to a claimed, but undocumented, 
pole falling injury in September 1953 or the falling injury 
to the left shoulder in 1957.  There is no documentation of 
the three weeks, nine weeks and/or three months of 
hospitalized treatment for cervical spine disability as 
claimed.  He was not diagnosed with cervical spine arthritis 
in service nor prescribed a cervical collar for three months 
as claimed to Dr. Foster.  As such, the Board finds the 
veteran to be an unreliable historian with little probative 
value to assign to his claimed history of symptoms and 
treatment.  His report of continuity of symptoms is neither 
credible nor borne out by the recorded clinical histories in 
the medical records.  His self-diagnosis in this case holds 
no probative value as he is not shown to possess the 
requisite training to provide a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  His report of being diagnosed with 
cervical arthritis and/or a ruptured disc in service may also 
not be considered as competent evidence supportive of the 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995) (a layman's 
account of what a doctor purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to hold any probative value); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) ("any statement of 
[an] appellant as to what a doctor told him ... is insufficient 
to establish a medical diagnosis.").  Furthermore, the 
written statement from Dr. Knowles merely records the 
veteran's self-reported history of sustaining a cervical 
spine injury in a 1953 fall, an injury which the Board 
rejects as factually inaccurate, and does not amount to a 
competent medical opinion supportive of the claim.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's 
opinion based upon an inaccurate factual premise has no 
probative value); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.")

In the absence of any objective clinical documentation of 
either the onset of a chronic cervical spine disorder during 
active service or within one year of service separation which 
reflects that the claimed disability otherwise originated 
during active service, the Board concludes that service 
connection for the claimed disorder is not warranted.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

1.  Thoracolumbar spine disability

The veteran's claim for an increased rating for his 
lumbosacral spine disability stems from a VA Form 21-4138 
filing received March 1997.  Effective September 23, 2002, VA 
revised the criteria for evaluating Intervertebral Disc 
Syndrome (IVDS).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The veteran has been 
advised of these changes in law in his April 2005 
supplemental statement of the case (SSOC).

Historically, the veteran's service medical records indicate 
that he complained of lumbar spine pain.  The report of the 
July 1962 VA examination for compensation purposes noted that 
the veteran exhibited lumbosacral spine tenderness with a 
diagnosis of lumbosacral strain provided.  In September 1962 
rating decision, the RO established service connection for 
lumbosacral strain and assigned a 10 percent evaluation for 
that disability.

The report of the January 1980 VA examination for 
compensation purposes stated that the veteran was diagnosed 
with chronic low back syndrome with muscle spasms and 
occasional radiating pain.  In a March 1980 rating decision, 
the RO recharacterized the veteran's service-connected low 
back disorder as chronic low back syndrome and evaluated the 
disability as 20 percent disabling.

The veteran's claim for an increased rating for his 
lumbosacral spine disability stems from a VA Form 21-4138 
filing received March 1997.  Of note, an electromyelography 
performed in June 1984 was interpreted as showing isolated 
findings of denervation in the left medial gastrocnemius as 
possibly indicative of a lesion involving the S2 nerve root.  
His VA clinic records in June 1996 reflected his report of 
"some low back pain" with a past medical history of L5-S1 
disc disease noted.  In March 1998, he was noted to treat his 
lower back pain with Tylenol, heat and rest.  

At a September 1998 VA examination for compensation purposes, 
the veteran described chronic back pain exacerbated by 
activities such as bending, lifting, carrying, and prolonged 
periods of weight bearing.  He used a cane, and described 
recurrent episodes of pain radiating out of the back into 
either or both legs down to about the level of the calf.  In 
general, his left leg was more bothersome than the right.  He 
also provided a history of fainting spells which he 
attributed to his low back disorder.  On physical 
examination, the veteran was noted to move somewhat slowly 
and stiffly.  He was able to stand erect with no spasm noted.  
There was tenderness to palpation over the mid-line and the 
paravertebral areas.  Lumbar spine range of motion was 
measured as flexion to 55 degrees, extension to 10 degrees, 
bilateral lateral flexion to 15 degrees, and bilateral 
rotation to 25 degrees with pain.  His straight leg raising 
test was positive bilaterally, and greater on the left.  
Reflexes were intact in the lower extremities, but there was 
decreased sensation to pin prick over the dorsum of his feet.  
He had 5/5 strength of the anterior tibialis, extensor 
hallucis longus, and the peroneous longus and brevis.  The 
examiner commented that the veteran had pain on motion of the 
back and that the pain could further limit functional ability 
during flare-ups or with increased use of the lower back, but 
stated that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as it could 
not be done with any degree of medical certainty.  
Contemporaneous X-ray studies of the lumbar spine revealed 
minor spondylosis changes.

In his December 1998 substantive appeal, the veteran 
indicated that his service-connected low back disorder, in 
conjunction with his other service-connected disabilities, 
had rendered him unable to bowl, to play golf, to dance, and 
to be gainfully employed during the preceding 20 years.

At the November 2000 VA examination for compensation 
purposes, the veteran described chronic low back pain which 
varied in severity, and was aggravated by activities such as 
bending, lifting, carrying and weightbearing.  He further 
described pain radiating into both legs down to about the 
level of the calves with tingling sensation in the left leg 
from about the knee to the foot.  He used a cane for vertigo 
episodes, and to push himself out of a chair.  On 
examination, the veteran ambulated with a cane in hand but 
overall demonstrated an unremarkable gait pattern.  He was 
wearing a lumbar wrap.  He was able to stand erect with no 
spasm noted.  He had rather generalized tenderness to 
palpation of the back.  Lumbar spine range of motion was 
measured as flexion to 55 degrees, extension to 20 degrees, 
and bilateral lateral flexion to 20 degrees with pain.  On 
neurologic testing, he had 5/5 strength of the muscles with 
intact reflexes and sensation in the lower extremities.  He 
complained of back pain with raising of the left leg.  An 
October 2000 x-ray examination was noted to show 
osteoporosis, straightening with loss of lordosis, and 
degenerative arthritis particularly in the lower lumbar 
region at L5.  The VA examiner commented that the veteran's 
service-connected disabilities would interfere with his 
employability and significantly limit his ability to stand or 
to walk for prolonged periods of time and to bend.  He 
indicated that it would not be feasible to express functional 
loss in terms of additional loss of range of motion.

An RO rating decision dated December 2000 increased the 
disability evaluation for low back syndrome to 40 percent 
disabling, under Diagnostic Code 5010-5295, effective April 
12, 1999.

A January 2004 private examination report reflected the 
veteran's complaint of constant pain in the left side of the 
low back that radiated down the left buttock, leg and foot.  
He described 7/10 pain with an increased severity to 9/10 
pain.  His pain was aggravated at night, by working, bending, 
prolonged periods of standing, and lying down.  He had 
difficulty sleeping.  He walked and stretched to increase his 
circulation, and Tylenol alleviated his pain.  He related 
that his pain affected his whole body, to include blood 
circulation, urination, digestion and heartburn.  On physical 
examination, his lumbar spine motion was measured as 10 
degrees of flexion, 0 degrees of extension, 12 degrees of 
right lateral flexion, 5 degrees of left lateral flexion, and 
10 degrees of rotation bilaterally.  Tenderness was noted in 
the regions of L3 through L5 on the left, and L5 on the 
right.  His leg raising test was positive on the left and 
right.

In September 2004, the veteran underwent a VA compensation 
and pension neurologic evaluation.  He described severe low 
back pain with discomfort radiating into both lower 
extremities along the thigh and calf region into the foot 
(sole and toes).  He further reported tingling numbness of 
the feet for the past 2-3 years.  His pain was worsened by 
exertion as well as bending, and appeared to be worse in the 
left lower extremity.  He could walk only 500 steps without 
significant pain, and used a straight cane at least several 
times per week.  He reported occasional falls with weakness 
in the lower extremities.  His various treatments had 
included physical therapy, Naprosyn, Indocin, Tylenol and 
Aspirin.  He also used an ice pack alternating with heat to 
reduce his pain level in the lower extremities. He usually 
had periods of bed rest 2-3 times yearly for significant 
flare-ups of pain with his episodes lasting two or three 
weeks in duration.  He had difficulty performing household 
chores and yard work, and was unable to do activities such as 
vacuuming, mopping or sweeping floors.  On neurologic 
examination, pinprick sensation was decreased over the 
calves, lateral leg region, and dorsum and sole of both lower 
extremities.  Vibration sense was decreased over the great 
toes.  Proprioception was intact for large movements only.  
Light touch and cold appeared intact.  No focal weakness was 
found except for difficulty with dorsiflexion and plantar 
flexion of both feet with plantar flexion being more 
significantly affected bilaterally.  Deep tendon reflexes 
were 1+ except for 0 to trace ankle jerks bilaterally.  His 
toes were downgoing.  He performed heel-to-shin maneuver 
adequately.  Straight leg raising appeared negative.  
Decreased range of lumbar spine motion was noted with 
palpable muscle spasm.  An electrodiagnostic test was 
interpreted as follows:

Electrodiagnostic studies were performed and 
reveal some changes of irritability primarily in 
L4/5 and L5 innervated muscles (including 
paraspinal level), suggesting lumbosacral 
radiculopathy.  In addition, the patient had 
findings of underlying peripheral neuropathy.  To 
clearly define the degree of lumbosacral 
radiculopathy and lumbosacral nerve root 
impingement, MRI scan of the lumbosacral region is 
needed.

The veteran underwent VA orthopedic examination in November 
2004.  He described pain and decreased lower back motion, as 
well as pain radiating down the thighs into the feet, with 
almost all activities such as prolonged standing or bending.  
The examiner noted, however, that it was hard to evaluate the 
total number of days per year that the veteran was disabled 
and unable to work.  On examination, his gait was relatively 
normal.  His back showed a loss of lumbar lordosis with 
slight paraspinal muscle spasm and muscle tenderness.  His 
straight leg raising was limited to 42 degrees on each side 
due to muscle spasm and pain.  No scoliosis was noted.  Range 
of motion of the thoracolumbar spine was limited to 32 
degrees of flexion, 15 degrees of extension, and 22 degrees 
of lateral flexion bilaterally.  He had 5/5 strength of the 
quadriceps, tibialis anterior, and extensor hallucis longus.  
He was given an impression of degenerative disease of the 
lumbar spine with recent neurological evidence of possible 
radiculopathy at L4-5 and L5-S1.

The RO's March 2005 rating decision established a 60 percent 
rating for chronic low back syndrome, effective to the date 
of claim, under Diagnostic Code 5293.  This rating under the 
"old" schedular criteria contemplates pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (1995-2002).  This is the 
maximum rating for thoracolumbar spine disability under this 
diagnostic code.

A higher rating under the old criteria would require 
residuals of vertebral fracture (Diagnostic Code 5285 or 
ankylosis of the entire spine (Diagnostic Code 5286) which 
are clearly inapplicable to the case.  See Shipwash v. Brown, 
8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis refers to 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure).  Cf. 38 C.F.R. § 4.71a, 
Schedule of ratings - musculoskeletal system, NOTE 5 (2005) 
(fixation of a spinal segment in neutral position (zero 
degrees) represents favorable ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
05).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003-05).  Orthopedic 
disabilities are rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, NOTE 1 (2003-05).  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the lumbar spine.  This warrants the 
maximum 40 percent rating under Diagnostic Code 5292.  There 
is no competent evidence of ankylosis to consider application 
of Diagnostic Codes 5286 or 5289.  See Shipwash, 8 Vet. App. 
at 221; 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2005).

The neurologic manifestations of the veteran's IVDS include 
probable lumbosacral radiculopathy of both lower extremities 
although there is a possible overlap with non-service 
connected peripheral neuropathy.  For purposes of this 
appeal, the Board presumes all left lower extremity 
neurologic symptoms are attributable to service connected 
lumbosacral spine disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability).  VA examination in September 2004 
elicited evidence of sensory deficits of the left lower 
extremity to the sole of the foot.  He has difficulty the 
dorsiflexion and plantar flexion of the foot with trace ankle 
jerks.  However, the veteran's complaint of left leg weakness 
is not corroborated by the normal muscle strength 
examinations of record and the observations of a relatively 
normal gait pattern.  Similar findings are found for the 
right lower extremity, although the symptoms reported are of 
less severity than the left.  The preponderance of the 
evidence demonstrates no other chronic neurologic 
manifestations of IVDS.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2005).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's radiculopathy symptoms of the left lower 
extremity involve a sensory loss to sensation and vibration 
with impaired function involving trace ankle jerk and 
difficulty with foot flexion.  Examination of the left lower 
extremity has, nonetheless, consistently demonstrated normal 
strength with no atrophy noted.  The Board finds no evidence 
of organic changes, such as muscle atrophy, trophic changes, 
etc.  Overall, the Board is of the opinion that such 
disability is analogous to no more than moderate incomplete 
paralysis of the sciatic nerve warranting a 20 percent rating 
under Diagnostic Code 8520.  The Board finds similar, but 
less severe, findings for the right lower extremity which 
nonetheless warrant a separate 20 percent rating under 
Diagnostic Code 8520.

Accordingly, the Board finds that the veteran could be rated 
as 40 percent rating for his chronic orthopedic manifestation 
of severe limitation of lumbar spine motion and separate 20 
percent ratings for his chronic neurologic manifestation in 
the left and right lower extremities.  After adding a 
bilateral factor for both lower extremities under 38 C.F.R. 
§ 4.26 and combining the ratings under 38 C.F.R. § 4.25, the 
veteran would be entitled to a total 60 percent schedular 
rating by separately rating his chronic orthopedic and 
neurologic disabilities under Diagnostic Code 5243.  A 60 
percent rating is also the maximum available rating provided 
for incapacitating episodes of IVDS.  Thus, the Board finds 
that evaluating the veteran's disability under the new 
provisions of Diagnostic Code 5243 provides him no benefit.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised regulations would require a finding of 
favorable or unfavorable ankylosis.  Fixation of a spinal 
segment in neutral position (zero degrees) represents 
favorable ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of 
ratings - musculoskeletal system, NOTE 5 (2005).  In this 
case, there is no competent evidence of ankylosis of the 
lumbar spine, and the regulatory changes do not offer a more 
favorable result in this case.  

The Board has considered the veteran as competent to describe 
his lumbar symptoms such as pain, sensation loss and 
functional impairment.  38 C.F.R. § 3.159(a) (2005).  He is 
not deemed competent, however, to relate symptoms such as 
circulatory deficits, bladder dysfunction, digestive 
dysfunction and/or heartburn symptoms as causally related, or 
part and parcel of, his service connected lumbar spine 
disability as he is not shown to possess the medical training 
to speak to issues of medical diagnosis and causation.  Id.  
The objective medical evidence demonstrates his entitlement 
to a 60 percent rating for lumbosacral spine disability when 
considering his chronic orthopedic and neurologic symptoms 
combined.  The preponderance of the evidence weighs against a 
higher rating still, and there is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).  Consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
unnecessary as the veteran is in receipt of the maximum 
rating for limitation of motion.  Johnston, 10 Vet. App. 80, 
85 (1997).

2.  Allergic rhinitis

The veteran was granted service connection for allergic 
rhinitis in a September 1962 RO rating decision that was 
initially evaluated as 10 percent disabling.  His current 
claim on appeal was initiated by a VA Form 21-4138 received 
on March 6, 1997.  His VA examination in September 2002 
demonstrated bilateral nasal polyps which, under the criteria 
of Diagnostic Code 6522, entitles him to the maximum 
schedular rating for allergic rhinitis.  The RO has assigned 
the maximum schedular rating to a time period prior to the 
effective date of claim.  As such, any claim for a higher 
schedular evaluation must be denied as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nonetheless, the Board is still required to consider whether 
to refer the veteran's claim to the Director of Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  The 
extraschedular consideration is considered in section 3 
below.

3.  Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not required any extensive inpatient or 
outpatient treatment for his allergic rhinitis symptoms or 
his thoracolumbar spine symptoms.  His symptoms for both 
disabilities interfere with his employability as reflected by 
his 30 percent and 60 percent ratings, respectively.  He has 
been granted individual unemployability effective March 6, 
1997.  There is no evidence that the service connected 
disabilities present such an unusual or exceptional 
disability picture not contemplated by the schedular criteria 
and the TDIU rating to warrant extraschedular consideration, 
and there is no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

III.  Duty to assist and provide notice

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with the notice and assistance 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that the veteran was sent letters 
in May 2001, November 2002 and June 2004 that told him what 
was necessary to substantiate his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the multiple supplemental statements of the 
case (SSOC's), he was provided with specific information as 
to why his claims were being denied, and of the evidence that 
was lacking.  These letters also satisfied the elements of 
(2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the letters 
cited above identified for the veteran evidence and/or 
information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The September 2002 and April 2005 SSOC's supplied 
with the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

This notice complying language was not provided to the 
veteran prior to the initial adjudication due to due to 
impossibility as the notice provisions currently in effect 
were first enacted into law on November 9, 2000.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The statute and 
regulations regarding notice require that a claimant be given 
the required information prior to VA's decision on the claim, 
and in a form that enables a claimant to understand the 
process, the information needed, and who is responsible for 
obtaining that information.  Mayfield v. Nicholson, 05-7157 
(Fed. Cir. Apr. 5, 2006).  However, in circumstances where 
such notice was not possible, the focus must be directed as 
to whether the timing defect has resulted in harmful error to 
the claimant.  Id.  See generally 38 C.F.R. § 20.1102 (2005) 
(error or defect in any decision by the Board that does not 
affect the merits of the issue or the substantive rights of 
the appellant shall be considered harmless and not a basis 
for vacating or reversing such determination).

Here, the Board finds that the veteran has been given notice 
covering all the statutory and regulatory content 
requirements.  More importantly, the veteran's allergic 
rhinitis claim has been substantiated by an award of the 
maximum schedular rating effective to the date of claim, and 
his thoracolumbar spine claim has been increased from a 20 to 
60 percent schedular rating effective to the date of claim.  
He has also been awarded TDIU.  The RO made a direct request 
for claimed records at Martin Army Community Hospital at Fort 
Benning, Georgia, and there are no further actions that can 
be taken on this aspect of his service connection claim.  
There is no indication that any aspect of the notice 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claim.  On 
this record, the Board finds that the timing deficiency in 
this case has amounted to no more than harmless error to the 
veteran.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private examination reports identified by the veteran as 
relevant to his claims on appeal.  In July 1994, Martin Army 
Community Hospital at Fort Benning, Georgia, indicated having 
no additional treatment records of the veteran.  The Social 
Security Administration (SSA) informed the RO in June 2004 
that all available records had been destroyed.  VA has also 
provided the veteran VA examinations as necessary to 
substantiate his increased rating claims.  VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) where there is no competent evidence suggesting this 
his cervical spine disability is associated with an in-
service event.  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

Service connection for cervical spine disability is denied.

An increased rating for thoracolumbar spine disability is 
denied.

An increased rating for allergic rhinitis is denied.


REMAND

The veteran's left shoulder disability has been rated as 20 
percent disabling based upon painful limitation of motion 
under Diagnostic Code 5203-5010.  A VA orthopedic examination 
conducted in April 2005, without benefit of review of the 
claims folder, indicated an assessment that the veteran 
manifested paresthesia of the left upper extremity as a 
residual of his status post left clavicular fracture with 
open reduction and internal fixation.  The finding of 
paresthesia was not associated with the left shoulder on 
previous examinations, and electrodiagnostic testing 
performed in September 2004 was interpreted as showing 
findings of an underlying peripheral neuropathy.  The veteran 
is also not service connected for cervical spine disc disease 
with stenosis.

It has been held that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The RO has not rendered a decision 
regarding a separate evaluation for paresthesia of the left 
upper extremity and the medical evidence of record requires 
clarification as to the nature and etiology of the left upper 
extremity paresthesia.  Accordingly, the Board is of the 
opinion that medical examination and opinion is required to 
assess whether the veteran's service connected status post 
left clavicular fracture residuals is manifested by any 
current neurologic disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  Contact the veteran and request him to 
identify all VA and non-VA clinic records that may 
be pertinent to his claim on appeal.

2.  Upon receipt of any additional evidence and/or 
information, schedule the veteran for neurologic 
examination to determine the current nature and 
severity of the chronic neurologic manifestations 
of his left shoulder disability status post left 
clavicular fracture residuals, if any.  The 
examiner should be provided the claims folder and 
a copy of this remand prior to examination.  The 
examiner should be requested to perform any and 
all tests and the results should be included in 
the examination report.  Following examination, 
the examiner should be requested to report all 
chronic neurologic manifestations of the veteran's 
left shoulder disability status post left 
clavicular fracture residuals, if any, to include 
specifying any and all neurologic symptoms (e.g., 
neuritis, neuralgia, sensory loss, etc.) with 
reference to the nerve(s) affected, and delineate, 
if possible, any chronic neurologic manifestations 
of non-service connected cervical spine disability 
and/or peripheral neuropathy that may be a cause 
for paresthesia of the left upper extremity.

3.  Following completion of the foregoing, 
readjudicate the claim on appeal.  In so doing, 
specifically consider whether a separate rating is 
warranted for any neurologic manifestations of the 
service connected left shoulder disability.  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
an SSOC.  The appellant and his representative, if 
any, should be allowed an appropriate period of 
time for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


